DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1,3,7,12-20 objected to because of the following informalities:  the term “discoupling” should read “decoupling”.  
Claims 12, recites “the first low- voltage terminal”. There is insufficient antecedent basis for this limitation in the claim.
Claims 13, recites “the first low- voltage terminal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, recites “a second clock signal terminal” however, there is no previous recitation of a “a first clock signal terminal” prior to this limitation as implied by this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim. Claims 15, also recites “the first low- voltage terminal”. There is insufficient antecedent basis for this limitation in the claim.
Claims 18, recites “the first low- voltage terminal”. There is insufficient antecedent basis for this limitation in the claim.
Claims 20, recites “the first low- voltage terminal”. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4, 15, 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2015/0317954).
As to Claim 1, Jang discloses A gate driving unit, comprising: 
a pull-up node denoising circuit (fig.14- noise cleaner 13; para.0083-0086, 0096); a pull-down node control circuit (fig.14- inverter 4, QB reset unit 7; para.0062,0064,0117; figs11A-B); a pull-up node control circuit (fig.8- set unit 1; para.0063); and 
an energy storage circuit  (fig.14- capacitor C5; apra.0118);
wherein the pull-up node denoising circuit (fig.14-noise cleaner 13) is electrically coupled to an input terminal (fig.8- input terminal Vss3), a pull-down node (fig.8- pull down node QB) and a first pull-up node (fig.8- pull up node Q), respectively; 
the pull-up node denoising circuit is configured to, under control of a potential of the pull-down node, control coupling or discoupling between the first pull-up node and the input terminal (para.0083,0085, 0096- when pull down node QB is a low level, pull up Q node is reset to the voltage Vss3); 
wherein the pull-down node control circuit (fig.14-inveter 4; figs.11A-B) is electrically coupled to a second pull-up node (fig.14-connection node P (read as second pull up node)), the pull-down node (fig.8- pull down node QB) and the input terminal (fig.8-input terminal Vss3), respectively; 
the pull-down node control circuit (fig.14-inverter 4 and reset unit 7) is configured to, under control of a control voltage provided by a control voltage terminal (fig.14- voltage terminal VH, VL), control the potential of the pull-down node (para.0100-0105); and 
under control of a potential of the second pull-up node (fig.14-connection node P), control coupling or discoupling between the pull-down node and the input terminal (para.0085-0087); 
wherein the pull-up node control circuit (fig.14- set unit 1) is electrically coupled to an anti-leakage control terminal (fig.14- terminal of transistor Tc of noise cleaner 13; para.0096), the first pull-up node (fig.14-pull up node Q) and the second pull-up node (fig.14- connection node P), respectively; 
the pull-up node control circuit (fig.14-set unit 1) is configured to, under control of an anti-leakage control voltage provided by the anti-leakage control terminal, control coupling or discoupling between the first pull-up node and the second pull-up node (para.0087- Ta and Tb are turned off when pull down node Qb is low level, and Tc supplies high voltage Vdd to node P), and configured to maintain the potential of the second pull-up node (para.0087- Ta is maintained in the turned off state by the offset volage Vdd supplied to node P via Tc); 
wherein the energy storage circuit is electrically coupled to the second pull-up node and is configured to store electric energy (fig.14- para.0118-capacitor C5 coupled to node P to stably maintains the voltage of Qb node and the connection P).

As to Claim 2, Jang discloses wherein the pull-up node denoising circuit (fig.14-noise cleaner 13) is electrically coupled to one pull-down node (fig.14- pull down node Qb); the pull-up node denoising circuit includes a pull-up node denoising transistor (fig.14- transistor Tb); a control electrode of the pull-up node denoising transistor is electrically coupled to the pull-down node (fig.14- gate of Ta coupled to Qb node); a first electrode of the pull-up node denoising transistor is electrically coupled to the pull-up node (fig.14- first electrode of Tb coupled to pull up node Q, P); and a second electrode of the pull-up node denoising transistor is electrically coupled to the input terminal (fig.14- second electrode of Tb coupled to Vss3)

As to Claim 3, Jang discloses wherein the anti-leakage control terminal is the pull-down node (fig.14- noise cleaner 13-para.0085); the gate driving unit further includes a first pull-up node reset circuit (fig.14- reset unit 2; para.0066); the first pull-up node reset circuit is electrically coupled to a reset terminal (fig.14- Tr1 may receive carry signal Crnt (may receive a reset pulse Vrst instead-(see fig.4-para.0066)), the second pull-up node and a reset voltage terminal, respectively (fig.14- Tr1 coupled to Vss2); the first pull-up node reset circuit is configured to, under control of a reset signal provided by the reset terminal, control coupling or discoupling between the second pull-up node and the reset voltage terminal (para.0108- Tr1 of reset unit 2 is turned off ).

As to Claim 4, Jang discloses wherein the first pull-up node reset circuit includes a first pull-up node reset transistor (fig.14- transistor Tr1); a gate electrode of the first pull-up node reset transistor is electrically coupled to the reset terminal (fig.14- Tr1 may receive carry signal Crnt (may receive a reset pulse Vrst instead-(see fig.4-para.0066); a drain electrode of the first pull-up node reset transistor is electrically coupled to the second pull-up node (fig.14-drain of Tr1 coupled to node P (read as second pull up node)); a source electrode of the first pull-up node reset transistor is electrically coupled to the reset voltage terminal (fig.14- source of Tr1 coupled to Vss2).

As to Claim 15, Jang discloses wherein the gate driving unit further includes a carry-signal output circuit  (fig.14- carry output unit 6) and a gate driving signal output circuit (fig.14- output unit 5); the carry-signal output circuit is electrically coupled to the second pull-up node (fig.14- carry pull up transistor Tcu); para.0090) , a second clock signal terminal (fig.14- clock signal CCLk; para.0117), the pull-down node (fig.14- carry pull down transistor Tcd), a carry-signal output terminal (fig.14- carry signal ouput Cr) and the first low-voltage terminal (fig.14- low voltage terminal Vss3), respectively; the carry-signal output circuit is configured to, under control of the potential of the second pull-up node, control the carry-signal output terminal to be electrically coupled to the second clock signal terminal (para.0119), and, under control of the potential of the pull-down node, control coupling or discoupling between the carry-signal output terminal and the first low-voltage terminal (para.0090); the gate driving signal output circuit is electrically coupled to the second pull- up node (fig.14- pull up transistor coupled to pull up node Q), the second clock signal terminal (fig.14- clock signal CLkn), the pull-down node (fig.14- pull down transistor Td), the gate driving signal output terminal (fig.14- scan output Out), and a second low-voltage terminal (fig.14- Vss1), respectively; the gate driving signal output circuit is configured to, under control of the potential of the second pull-up node, control the gate driving signal output terminal to be electrically coupled to the second clock signal terminal (para.0065, 0119), and, under control of the potential of the pull-down node, control coupling or discoupling between the gate driving signal output terminal and the second low-voltage terminal (para.0065); a first low-voltage provided by the first low-voltage terminal is less than a second low-voltage provided by the second low-voltage terminal (para.0124-Vss3 less than Vss1 voltage). 

As to Claim 17-18, have limitations similar to those of Claims 1, 15 and are met by the reference as set forth above (see fig.1 for multiple stages of gate driving units). Claim 18, also recites wherein the input terminal of each gate driving unit is electrically coupled to the carry-signal output terminal of an adjacent upper-level gate driving unit (fig.1, 14- carry signal CRpr from previous stage; para.0089).



	As to Claim 19 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

	As to Claim 20 has limitations similar to those of Claims 17-18 and are met by the reference as set forth above (refer to Claims 1, 15, 17-18 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0317954) in view of Ma et al. (US 2021/0193000).
As to Claim 5, Jang discloses wherein the anti-leakage control terminal is the control voltage terminal or the pull-down node (fig.14- noise cleaner 13, pull down node Qb); the pull-up node control circuit includes a pull-up control transistor (fig.14- transistor Ts), and the energy storage circuit includes a storage capacitor (fig.14- capacitor C5); a gate electrode of the pull-up control transistor is electrically coupled to the control voltage terminal or the pull-down node (fig.14- gate of Ts is coupled to pull down node Qb via Tr3); a first electrode of the pull-up control transistor is electrically coupled to the second pull-up node (fig.14- source of Ts coupled to node P via Ta); [a second electrode of the pull-up control transistor is electrically coupled to the first pull-up node]; a first terminal of the storage capacitor is electrically coupled to the second pull-up node (fig.14- first electrode of C5 coupled to node P); a second terminal of the storage capacitor is electrically coupled to a gate driving signal output terminal (fig.14- second electrode of C5 coupled to gate of pull down transistor Td).
Jang does not expressly disclose, but Ma et al. discloses a first electrode of the pull-up control transistor is electrically coupled to the second pull-up node (fig.5- first electrode of T5 connected to pull-up control node PU_CN; para.0078) and a second electrode of the pull-up control transistor is electrically coupled to the first pull-up node (fig.5- second electrode of T5 is connected to pull-up node PU; para.0078). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang, by implementing charging circuit comprising a control transistor as disclosed by Ma et al., the motivation being to enable the level of the pull-up node to be maintained better under the control of the input signal, thereby enabling an output of the current stage to be kept normal and free from voltage drop (Ma-para.0056).
 
As to Claim 11, Jang does not expressly disclose, but Ma et al. discloses: wherein the gate driving unit further includes a second pull-up node reset circuit (fig.5- reset circuit 150, transistor T8; para.0065, 0081); the second pull-up node reset circuit is electrically coupled to the first pull-up node (fig.5-transistor T8 connected with pull up node PU_CN; para.0081 ), and is configured to reset the potential of the first pull-up node in a reset phase (para.0065,0081,0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang, by implementing a pull-up node reset circuit as disclosed by Ma et al., the motivation being to be able to implement reset operation of the pull-up node and enable normal output operations.

As to Claim 12, Jang in view of Ma et al. disclose wherein the second pull-up node reset circuit includes a second pull-up node reset transistor (Ma-fig.5- transistor T8); a control electrode of the second pull-up node reset transistor is electrically coupled to a first clock signal terminal; a first electrode of the second pull-up node reset transistor is electrically coupled to the first pull-up node; a second electrode of the second pull-up node reset transistor is electrically coupled to the input terminal; or, a control electrode of the second pull-up node reset transistor is electrically coupled to a reset terminal (Ma-fig.5- gate of transistor T8 coupled to pull down node PD); a first electrode of the second pull-up node reset transistor is electrically coupled to the first pull-up node (fig.5-first electrode of T8 coupled to pull-up node PU_CN); a second electrode of the second pull- up node reset transistor is electrically coupled to the input terminal or the first low- voltage terminal (Ma-fig.5- second electrode of T8 connected with VGL).

Allowable Subject Matter
Claims 6-10, 13-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the pull-down node includes a first pull-down node and a second pull-down node; and the pull-up node denoising circuit includes a first pull-up node denoising transistor and a second pull-up node denoising transistor; a control electrode of the first pull-up node denoising transistor is electrically coupled to the first pull-down node; a first electrode of the first pull-up node denoising transistor is electrically coupled to the pull-up node; a second electrode of the first pull-up node denoising transistor is electrically coupled to the input terminal; a control electrode of the second pull-up node denoising transistor is electrically coupled to the second pull-down node; a first electrode of the second pull- up node denoising transistor is electrically coupled to the pull-up node; and a second electrode of the second pull-up node denoising transistor is electrically coupled to the input terminal”.
Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the gate driving unit further includes a third pull-up node reset circuit; the third pull-up node reset circuit is electrically coupled to an inter-frame reset terminal, the first pull-up node and the first low-voltage terminal, respectively; the third pull-up node reset circuit is configured to, under control of an inter-frame reset signal provided by the inter-frame reset terminal, control coupling or discoupling between the first pull-up node and the first low-voltage terminal during an inter-frame blank period” along with the other limitations in the claim.
Claim 16 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the carry-signal output circuit includes a first carry-signal output transistor a second carry-signal output transistor, and a third carry-signal output transistor; the gate driving signal output circuit includes a first gate driving output transistor, a second gate driving output transistor and a third gate driving output transistor; the pull-down node includes a first pull-down node and a second pull-down node; a gate electrode of the first carry-signal output transistor is electrically coupled to the second pull-up node; a drain electrode of the first carry-signal output transistor is electrically coupled to the second clock signal terminal; a source electrode of the first carry-signal output transistor is electrically coupled to the carry-signal output terminal; the second clock signal terminal is configured to provide a second clock signal; a gate electrode of the second carry-signal output transistor is electrically coupled to the first pull-down node; a drain electrode of the second carry-signal output transistor is electrically coupled to the carry-signal output terminal; a source electrode of the second carry-signal output transistor is electrically coupled to the first low- voltage terminal; the first low-voltage terminal is configured to provide a first low- voltage; a gate electrode of the third carry-signal output transistor is electrically coupled to the second pull-down node; a drain electrode of the third carry-signal output transistor is electrically coupled to the carry-signal output terminal; a drain electrode of the third carry-signal output transistor is electrically coupled to the first low-voltage terminal; a gate electrode of the first gate driving output transistor is electrically coupled to the second pull-up node; a drain electrode of the first gate driving output transistor is electrically coupled to the second clock signal terminal; a source electrode of the first gate driving output transistor is electrically coupled to the gate driving signal output terminal; a gate electrode of the second gate driving output transistor is electrically coupled to the first pull-down node; a drain electrode of the second gate driving output transistor is electrically coupled to the gate driving signal output terminal; a source electrode of the second gate driving output transistor is electrically coupled to the second low-voltage terminal; the second low-voltage terminal is configured to provide a second low-voltage; a gate electrode of the third gate driving output transistor is electrically coupled to the second pull-down node; a drain electrode of the third gate driving output transistor is electrically coupled to the gate driving signal output terminal; a source electrode of the third gate driving output transistor is electrically coupled to the first low-voltage terminal, along with the other limitations in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627